Title: James Madison to Ralph Randolph Gurley, 29 December 1831
From: Madison, James
To: Gurley, Ralph Randolph


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 29. 1831.
                            
                        
                        I received in due time your letter of the 21st Ult. and with due sensibility to the subject of it. Such,
                            however, has been the effect of a painful Rheumatism on my general condition, as well in disqualifying my fingers for the
                            use of the pen that I could not do justice "to the principles and measures of the Colonization Society in all the great
                            and various relations they sustain to our own Country, and to Africa" if my views of them could have the value which your
                            partiality supposes I may observe in brief that the Society had always my good wishes tho’ with hopes of its success less
                            sanguine than were entertained by others found to have been the better judges; and that I feel the greatest pleasure at
                            the progress already made by the society and the encouragement to incounter remaining difficulties afforded by the earlier
                            and greater ones already overcome. Many circumstances at the present moment seem to concur in brightening the prospects
                            of the Society and cherishing the hope that the time will come when the dreadful calamity which has so long afflicted our
                            Country and filled so many with despair will be gradually removed & by means consistent with justice, peace, and the general
                            satisfaction: thus giving to our country the full enjoyment of the blessings of liberty and to the world the full benefit
                            of its great example. I never considered the main difficulty of the great work as lying in the deficiency of
                            emancipations, but in an inadequacy of asylums for such a growing mass of population and in the great expence of removing
                            it to its new home. The Spirit of private manumission as the laws may permit and the exiles may consent, is increasing and
                            will increase and there are sufficient indications that the public authorities in slave holding States are looking forward
                            to interpositions in different forms that must have a powerful effect. With respect to the new abode for the emigrants all
                            agree that the choice made by the Society is rendered peculiarly appropriate by considerations which need not be repeated
                            & if other Situations should not be found elegible receptacles for a portion of them, the prospects in Africa seem to be
                            expanding in a highly encouraging degree.
                        In contemplating the pecuniary resources needed for the removal of such a number to so great a distance, my
                            thoughts and hopes have been long turned to the rich fund presented in the Western Lands of the Nation which will soon
                            entirely cease to be under a pledge for another object. The great one in question is truly of a National Character and it
                            is known that distinguished patriots not dwelling in slave holding states have viewed the object in that light and would
                            be willing to let the National domain be a resource in effectuating it.
                        Should it be remarked that the States tho’ all may be interested in releiving our Country from the Colored
                            population they are not equally so, it is but fair to recollect that the sections most to be benefitted are those whose
                            sessions created the fund to be disposed of.
                        I am aware of the Constitutional obstacle which has presented itself; but if the general will be reconciled
                            to an application of the territorial fund to the removal of the colored population, a grant to Congress of the necessary
                            authority could be carried, with little delay through the forms of the Constitution. Sincerely wishing increasing success
                            to the labors of the Society, I pray you to be assured of my esteem & to accept my friendly salutations
                        
                            
                                James Madison
                            
                        
                    